Exhibit 10.3

 

BankUnited Financial Corporation

 

2007 STOCK AWARD AND INCENTIVE PLAN

 



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page ii

 

BankUnited Financial Corporation

 

2007 STOCK AWARD AND INCENTIVE PLAN

 

          Page 1.   

Purpose

   1 2.   

Definitions

   1 3.   

Administration

   4 4.   

Stock Subject to Plan

   5 5.   

Eligibility; Per-Person Award Limitations

   6 6.   

Specific Terms of Awards

   7 7.   

Performance Awards, Including Annual Incentive Awards

   12 8.   

Certain Provisions Applicable to Awards

   15 9.   

Change in Control

   16 10.   

Additional Award Forfeiture Provisions

   19 11.   

General Provisions

   21

 



--------------------------------------------------------------------------------

BankUnited Financial Corporation

 

2007 STOCK AWARD AND INCENTIVE PLAN

 

1. Purpose. The purpose of this 2007 Stock Award and Incentive Plan (the “Plan”)
is to aid BankUnited Financial Corporation, a Florida corporation (together with
its successors and assigns, the “Company”), in attracting, retaining, motivating
and rewarding employees, non-employee directors, and other service providers of
the Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and promote the creation of long-term
value for stockholders by closely aligning the interests of Participants with
those of stockholders. The Plan authorizes stock-based and cash-based incentives
for Participants.

 

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

 

(a) “Annual Incentive Award” means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.

 

(b) “Annual Limit” shall have the meaning specified in Section 5(b).

 

(c) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.

 

(d) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.

 

(e) “Board” means the Company’s Board of Directors.

 

(f) “Change in Control” and related terms have the meanings specified in
Section 9.

 



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 2

 

(g) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.

 

(h) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is established in the Committee’s Charter as approved
from time to time by the Board and subject to other corporate governance
documents of the Company. No action of the Committee shall be void or deemed to
be without authority due to the failure of any member, at the time the action
was taken, to meet any qualification standard set forth in the Committee Charter
or this Plan. The full Board may perform any function of the Committee hereunder
(except to the extent limited under applicable Nasdaq Marketplace Rules), in
which case the term “Committee” shall refer to the Board.

 

(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).

 

(j) “Deferred Stock” means a right, granted under this Plan, to receive Stock or
other Awards or a combination thereof at the end of a specified deferral period.

 

(k) “Dividend Equivalent” means a right, granted under this Plan, to receive
cash, Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.

 

(l) “Effective Date” means the effective date specified in Section 11(p).

 

(m) “Eligible Person” has the meaning specified in Section 5.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

 

(o) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of the Class A Common Stock on a given day shall be the last
sale price of a share of stock on the day as of which such value is being
determined, as reported for securities listed on the principal securities
exchange or market maintained by NASDAQ or, if available, on a composite tape
reflecting transactions on such exchange or NASDAQ-maintained market (as the
case may be), at the 4:00 p.m. Eastern Time closing time (or equivalent earlier
time for partial trading days) or, if there is no sale on that day, then on the
last previous day on which a sale was reported. The Fair Market Value of the
Class B Common Stock on a given day shall be equal to the



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 3

 

Fair Market Value of the Class A Common Stock multiplied by the number of shares
of Class A Common Stock into which each share of Class B Common Stock may be
converted; and the Fair Market value of the Noncumulative Convertible Preferred
Stock, Series B on a given day shall be the Fair Market Value of the Class A
Common Stock multiplied by the number of shares of Class A Common Stock into
which each share of Noncumulative Convertible Preferred Stock, Series B, may be
directly or indirectly converted. Fair Market Value relating to the exercise
price or base price of any Non-409A Option or SAR and relating to the market
value of Stock measured at the time of exercise shall conform to requirements
under Code Section 409A.

 

(p) “409A Awards” means Awards that constitute a deferral of compensation under
Code Section 409A and regulations thereunder. “Non-409A Awards” means Awards
other than 409A Awards. Although the Committee retains authority under the Plan
to grant Options, SARs and Restricted Stock on terms that will qualify those
Awards as 409A Awards, Options, SARs, and Restricted Stock are intended to be
Non-409A Awards unless otherwise expressly specified by the Committee.

 

(q) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.

 

(r) “Option” means a right to purchase Stock granted under Section 6(b).

 

(s) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

 

(t) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

(u) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) or 7, to receive cash, Stock or other Awards or payments.

 

(v) “Preexisting Plans” mean the Company’s 1986 Stock Option Plan, 1992 Stock
Option Plan, 1994 Incentive Stock Option Plan, 1996 Incentive Compensation and
Stock Award Plan and 2002 Stock Award and Incentive Plan.

 

(w) “Restricted Stock” means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.

 

(x) “Stock” means the Company’s Class A Common Stock and Class B Common Stock
(which together shall be referred to as “Common Stock”), and Noncumulative
Convertible Preferred Stock, Series B (“Preferred Stock”) and any other equity
securities of the Company that may be substituted or resubstituted for Stock
pursuant to Section 11(c).



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 4

 

(y) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).

 

3. Administration.

 

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
number and class of shares of Stock to which an Award may relate, the dates on
which Awards may be exercised and on which the risk of forfeiture or deferral
period relating to Awards shall lapse or terminate, the acceleration of any such
dates, the expiration date of any Award, whether, to what extent, and under what
circumstances an Award may be settled, or the exercise price of an Award may be
paid, in cash, Stock, other Awards, or other property, and other terms and
conditions of, and all other matters relating to, Awards; to prescribe documents
evidencing or setting terms of Awards (such Award documents need not be
identical for each Participant or each Award), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
the Committee shall grant Awards under the Plan to non-employee directors only
pursuant to a policy or procedure approved by the Board, or, in the alternative,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (the functions of the Committee
with respect to other aspects of non-employee director awards is not subject to
Board approval, however).

 

(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate to one or more officers or managers of the Company or
any subsidiary or affiliate, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including administrative functions,



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 5

 

as the Committee may determine, to the extent that such delegation (i) will not
result in the loss of an exemption under Rule 16b-3(d) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Company, (ii) will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) will fail to so qualify, and (iii) will
not result in a related-party transaction with an executive officer required to
be disclosed under Item 404(a) of Regulation S-K (in accordance with Instruction
5.a.ii thereunder) under the Exchange Act.

 

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 

4. Stock Subject To Plan.

 

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
(i) 5,000,000 shares of Stock (which may be awarded in Class A Common Stock,
Class B Common Stock, or Preferred Stock, alone or in any combination of such
classes of Stock) plus (ii) the number of shares of Stock which are subject to
awards under the Preexisting Plans and become available in accordance with
Section 4(b) after the Effective Date plus (iii) 8% of the number of shares of
Stock which are issued or delivered by the Company during the term of the Plan
other than issuances or deliveries under the Plan or other incentive
compensation plans of the Company; provided, however, that the total number of
shares of Stock with respect to which ISOs may be granted shall not exceed the
number calculated by clause above. Any shares of Stock issued or delivered under
the Plan shall consist of authorized and unissued shares or treasury shares.

 

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section 4(b). Shares shall be counted against those reserved to the extent
such shares have been delivered and are no longer subject to a risk of
forfeiture. Accordingly, (i) to the extent that an Award under the Plan or an
award under the Preexisting Plans is canceled, expired, forfeited, settled in
cash, settled by delivery of fewer shares than the number underlying the Award
or award, or otherwise terminated without delivery of shares to the participant,
the shares retained by or returned to the Company will not be deemed to have



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 6

 

been delivered under the Plan, and will be available for Awards under the Plan;
and (ii) shares that are withheld from such an Award or award or separately
surrendered by the participant in payment of the exercise price or taxes
relating to such an Award or award shall be deemed to constitute shares not
delivered and will be available under the Plan. The Committee may determine that
Awards may be outstanding that relate to more shares than the aggregate
remaining available under the Plan so long as Awards will not in fact result in
delivery and vesting of shares in excess of the number then available under the
Plan. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares delivered or deliverable in connection with such assumed or
substitute Award shall not be counted against the number of shares reserved
under the Plan.

 

5. Eligibility; Per-Person Award Limitations.

 

(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means (i) an employee of the
Company or any subsidiary or affiliate, including any executive officer or
employee director of the Company or a subsidiary or affiliate, (ii) any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate, (iii) any non-employee director of the
Company, and (iv) any person who provides substantial services to the Company or
a subsidiary or affiliate. An employee on leave of absence may be considered as
still in the employ of the Company or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan. For purposes of the Plan, a joint
venture in which the Company or a subsidiary has a substantial direct or
indirect equity investment shall be deemed an affiliate, if so determined by the
Committee. Holders of awards granted by a company or business acquired by the
Company or a subsidiary or affiliate, or with which the Company or a subsidiary
or affiliate combines, are eligible for grants of substitute awards granted in
assumption of or in substitution for such outstanding awards previously granted
under the Plan in connection with such acquisition or combination transaction.

 

(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) under the
Plan relating to up to his or her Annual Limit. A Participant’s Annual Limit, in
any year during any part of which the Participant is then eligible under the
Plan, shall equal one million shares plus the amount of the Participant’s unused
Annual Limit relating to the same type of Award as of the close of the previous
year, subject to adjustment as provided in Section 11(c). In the case of an
Award which is not valued in a way in which the limitation set forth in the
preceding sentence would operate as an effective limitation satisfying



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 7

 

applicable law (including Treasury Regulation 1.162-27(e)(4)), an Eligible
Person may not be granted Awards authorizing the earning during any calendar
year of an amount that exceeds the Eligible Person’s Annual Limit, which for
this purpose shall equal $5.0 million plus the amount of the Eligible Person’s
unused cash Annual Limit as of the close of the previous year (this limitation
is separate and not affected by the number of Awards granted during such
calendar year subject to the limitation in the preceding sentence). For this
purpose, (i) “earning” means satisfying performance conditions so that an amount
becomes payable, without regard to whether it is to be paid currently or on a
deferred basis or continues to be subject to any service requirement or other
non-performance condition, (ii) a Participant’s Annual Limit is used to the
extent an amount or number of shares may be potentially earned or paid under an
Award, regardless of whether such amount or shares are in fact earned or paid,
and (iii) the Annual Limit applies to Dividend Equivalents under Section 6(g)
only if such Dividend Equivalents are granted separately from and not as a
feature of another Award.

 

6. Specific Terms Of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 11(k) and the terms of the Award
agreement.

 

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

 

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a). Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary or affiliate, or with which
the Company or a subsidiary or affiliate combines may be granted with an
exercise price per share of Stock other than as required above. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date on which the stock is issued, except as provided in Section 11(c) of
the Plan.



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 8

 

 

(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 11(k) and 11(l)), including, without limitation, cash,
Stock (including by withholding Stock deliverable upon exercise), other Awards
or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property (including through broker-assisted “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including, in the case of 409A
Awards, deferred delivery of shares subject to the Option, as mandated by the
Committee, with such deferred shares subject to any vesting, forfeiture or other
terms as the Committee may specify).

 

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422.

 

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee. The grant price of each SAR
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such SAR.

 

(ii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of a SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not a SAR shall be free-standing or in tandem or combination with any other
Award, and whether or not the SAR will be a 409A Award or Non-409A Award. The
Committee may require that an outstanding Option be exchanged for a SAR
exercisable for Stock having vesting, expiration, and other terms substantially
the same as the Option, so long as such exchange will not result in additional
accounting expense to the Company.



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 9

 

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 10

 

either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

 

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, subject to the following terms and conditions:

 

(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 11(l)), as
determined by the Committee at the date of grant or thereafter.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes. Deferred Stock subject to
a risk of forfeiture may be called “restricted stock units” or otherwise
designated by the Committee.

 

(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 11

 

Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Deferred Stock, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.

 

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant to Participants Stock as a bonus, or to grant Stock or other Awards in
lieu of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

 

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, which may be awarded on a free-standing basis or
in connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.

 

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).

 

(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 12

 

7. Performance Awards, Including Annual Incentive Awards.

 

(a) Performance Awards Generally. Performance Awards may be denominated as a
cash amount, number of shares of Stock, or specified number of other Awards (or
a combination) which may be earned upon achievement or satisfaction of
performance conditions specified by the Committee. In addition, the Committee
may specify that any other Award shall constitute a Performance Award by
conditioning the right of a Participant to exercise the Award or have it
settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).

 

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).

 

(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (1) net income or
earnings per common share (basic or



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 13

 

diluted); (2) interest income, net interest income, net interest income after
provision for loan losses, non-interest income, income before or after taxes or
before or after interest, depreciation, amortization or extraordinary or special
items, (3) return on average assets (gross or net), return on investment, return
on capital or return on average equity; (4) stock price, book value or total
stockholder return; (5) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), cash flow in excess of cost of capital or
net cash provided by operations; (6) expense, interest expense, non-interest
expense, expense after taxes; (7) economic profit or value created; (8) net
interest margin, operating margin or profit margin; and (9) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, production, or loan or asset balance levels; credit quality; total,
core or non-interest bearing deposit growth, levels or composition; expansion of
distribution channels, products or services; geographic business expansion
goals; cost targets; capital levels, growth or ratios; efficiency ratio;
customer satisfaction; employee satisfaction; management of employment practices
and employee benefits; management of regulatory compliance or corporate
governance; supervision of litigation and information technology; and goals
relating to acquisitions or divestitures of subsidiaries, affiliates, joint
ventures or other assets. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.

 

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one year or more than one year, as specified
by the Committee. A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award or (B) the time 25% of such performance period has
elapsed.

 

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iv). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.

 



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 14

 

(v) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Stock, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 7(b) beyond the level of payment authorized for achievement of the
performance goal specified under this Section 7(b) based on the actual level of
achievement of such goal. Any settlement which changes the form of payment from
that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as “performance-based compensation” for purposes of Code
Section 162(m). The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Performance
Awards.

 

(c) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and its grant, exercise and/or settlement
shall be contingent upon achievement of preestablished performance goals and
other terms set forth in this Section 7(c).

 

(i) Grant of Annual Incentive Awards. Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 15

 

be preestablished by the Committee. In all cases, the maximum Annual Incentive
Award of any Participant shall be subject to the limitation set forth in
Section 5.

 

(ii) Payout of Annual Incentive Awards. After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be reduced from the amount
of his or her potential Annual Incentive Award, including a determination to
make no final Award whatsoever, but may not exercise discretion to increase any
such amount in respect of an Award subject to this Section 7(b) beyond the level
of payment authorized for achievement of the performance goal specified under
this Section 7(c) based on the actual level of achievement of such goal. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant or other event prior to the end of a performance period or
settlement of such Annual Incentive Award.

 

(d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

 

8. Certain Provisions Applicable To Awards.

 

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a 409A Award may
not be granted in tandem with a Non-409A Award. Awards granted in addition to or
in tandem with other Awards or awards may be granted either as of the same time
as or a different time from the grant of such other Awards or awards. Subject to
Sections 11(k) and (l) and subject to the restriction on repricing under
Section 11(e), the Committee may determine that, in granting a new Award, the
in-the-money value or fair value of any surrendered Award or award or the value
of any other right to payment surrendered by the Participant may be applied to
the purchase of any other Award.

 



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 16

 

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.

 

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Sections 11(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 11(k) and (l). Subject to Section 11(k),
installment or deferred payments may be required by the Committee (subject to
Section 11(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any 409A Award that is vested and no longer
subject to a risk of forfeiture (within the meaning of Code Section 83), such
Award will be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance
with Section 409A(a)(2)(B)(ii).

 

9. Change in Control.

 

(a) Effect of “Change in Control” on Non-Performance Based Awards. In the event
of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under
Section 9(b), unless otherwise provided by the Committee in the Award document:

 

(i) All forfeiture conditions and other restrictions applicable to Awards
granted under the Plan shall lapse and such Awards shall be fully payable as of
the time of the Change in Control without regard to vesting or other conditions,
except to the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 11(a); and

 

(ii) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and, upon any termination of employment or service



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 17

 

by the Participant other than a termination for cause within two years after the
Change in Control, shall remain outstanding and exercisable until the earlier of
three years after such termination or the stated expiration date of such Award,
subject only to applicable restrictions set forth in Section 11(a); and

 

(iii) All deferral of settlement, forfeiture conditions and other restrictions
applicable to an unvested Award granted under the Plan shall lapse and such
Awards shall be fully payable as of the time of the Change in Control without
regard to deferral and vesting conditions, except to the extent of any waiver by
the Participant (if permitted under Section 409A) and subject to applicable
restrictions set forth in Section 11(a);

 

provided, however, that no distribution shall occur with respect to a 409A Award
unless the Change in Control also constitutes a 409A Ownership/Control Change.

 

(b) Effect of “Change in Control” on Performance-Based Awards. In the event of a
“Change in Control,” with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions shall
be deemed to be met or exceeded if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant. Unless otherwise specified in such Award agreement, vesting and
exercisability or settlement of such Award with regard to non-performance based
terms will be as provided in Section 9(a).

 

(c) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:

 

(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or any person or
group of persons who as of the date of approval of this Plan by the Board of
Directors of the Company own, directly or indirectly, 10% or more of the
combined voting power of the securities of the Company), acquires voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then-outstanding
voting securities;

 



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 18

 

(ii) During any period of two consecutive years commencing on or after the
Effective Date, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”) cease for any reason to constitute at least a
majority there;

 

(iii) There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 60% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who together beneficially owned at least 80%
of the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction, with the relative voting power of each
such continuing holder compared to the voting power of each other continuing
holder not substantially altered as a result of the transaction; provided that,
for purposes of this Section 9(c)(iii), such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such 60% threshold (or to substantially preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company, such surviving entity or a subsidiary
thereof; and provided further, that, if consummation of the corporate
transaction referred to in this Section 9(c)(iii) is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency or approval of the stockholders of another entity or other material
contingency, no Change in Control shall occur until such time as such consent
and approval has been obtained and any other material contingency has been
satisfied;

 

(iv) The stockholders of the Company have approved a plan of complete
liquidation of the Company and there remains no material contingency to
implementation of such plan or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect); provided that, if consummation of
the transaction referred to in this Section 9(c)(iv) is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency or approval of the stockholders of another entity or other material
contingency, no Change in Control shall occur until such time as such consent
and approval has been obtained and any other material contingency has been
satisfied; and



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 19

 

(v) any other event which the Board of Directors of the Company determines shall
constitute a Change in Control for purposes of this Plan.

 

(d) Definition of “409A Ownership/Control Change.” A “409A Ownership/Control
Change” shall be deemed to have occurred if a Change in Control occurs which
involves transactions which constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Code Section 409A(a)(2)(A)(v).

 

10. Additional Award Forfeiture Provisions.

 

(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises of Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder shall be subject to the following additional
forfeiture conditions, to which the Participant, by accepting an Award
hereunder, agrees. If any of the events specified in Section 10(b)(i), (ii), or
(iii) occurs (a “Forfeiture Event”), all of the following forfeitures will
result:

 

(i) The stockholders of the Company have approved a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets (or any transaction having a
similar effect); provided that, if consummation of the transaction referred to
in this Section 9(c)(iv) is subject, at the time of such approval by
stockholders, to the consent of any government or governmental agency or
approval of the stockholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied; and

 

(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or settlement of an Award (regardless of any elective
deferral) that occurred on or after (A) the date that is six months prior to the
occurrence of the Forfeiture Event, if the Forfeiture Event occurred while the
Participant was employed by the Company or a subsidiary or affiliate of the
Company, or (B) the date that is six months prior to the date the Participant’s
employment by the Company or a subsidiary or affiliate of the Company
terminated, if the Forfeiture Event occurred after the Participant ceased to be
so employed. For purposes of this Section, the term “Award Gain” shall mean (i),
in respect of a given Option exercise, the product of (X) the Fair Market Value
per share of Stock at the date of such exercise (without regard to any
subsequent change in the market price of shares) minus the exercise price times



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 20

 

(Y) the number of shares as to which the Option was exercised at that date, and
(ii), in respect of any other settlement of an Award granted to the Participant,
the Fair Market Value of the cash or Stock paid or payable to Participant
(regardless of any elective deferral) less any cash or the Fair Market Value of
any Stock or property (other than an Award or award which would have itself then
been forfeitable hereunder and excluding any payment of tax withholding) paid by
the Participant to the Company as a condition of or in connection such
settlement.

 

(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by the Company or a
subsidiary or affiliate of the Company or during the one-year period following
termination of such employment:

 

(i) The Participant, acting alone or with others, directly or indirectly, prior
to a Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or stockholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary or affiliate of the Company; (B) induces any customer or
supplier of the Company or a subsidiary or affiliate of the Company, or other
company with which the Company or a subsidiary or affiliate of the Company has a
business relationship, to curtail, cancel, not renew, or not continue his or her
or its business with the Company or any subsidiary or affiliate of the Company;
or (C) induces, or attempts to influence, any employee of or service provider to
the Company or a subsidiary or affiliate of the Company to terminate such
employment or service. The Committee shall, in its discretion, determine which
lines of business the Company conducts on any particular date and which third
parties may reasonably be deemed to be in competition with the Company. For
purposes of this Section 10(b)(i), a Participant’s interest as a stockholder is
insubstantial if it represents beneficial ownership of less than five percent of
the outstanding class of stock, and a Participant’s interest as an owner,
investor, or partner is insubstantial if it represents ownership, as determined
by the Committee in its discretion, of less than five percent of the outstanding
equity of the entity;

 

(ii) The Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary
or affiliate of the Company, any confidential or proprietary information of the
Company or any subsidiary or affiliate of the Company, including but not limited
to information regarding the Company’s current and potential customers,
organization, employees, finances, and methods of operations and investments, so
long as



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 21

 

such information has not otherwise been disclosed to the public or is not
otherwise in the public domain, except as required by law or pursuant to legal
process, or the Participant makes statements or representations, or otherwise
communicates, directly or indirectly, in writing, orally, or otherwise, or takes
any other action which may, directly or indirectly, disparage or be damaging to
the Company or any of its subsidiaries or affiliates or their respective
officers, directors, employees, advisors, businesses or reputations, except as
required by law or pursuant to legal process; or

 

(iii) The Participant fails to cooperate with the Company or any subsidiary or
affiliate by making himself or herself available to testify on behalf of the
Company or such subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate of the Company, as reasonably requested.

 

(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant’s
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and the Participant shall not be precluded by this provision
or otherwise from entering into other agreements concerning the subject matter
of Section 10(a) and 10(b).

 

(d) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

 

11. General Provisions.

 

(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 22

 

or other securities of the Company are listed or quoted, or compliance with any
other obligation of the Company, as the Committee may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions as it may
consider appropriate in connection with the issuance or delivery of Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.

 

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant for purposes of
estate-planning, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee and the Committee has determined that there will be no transfer
of the Award to a third party for value, and subject to any terms and conditions
which the Committee may impose thereon (which may include limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

 

(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate or, in the case of any outstanding Award, which is necessary
in order to prevent dilution or enlargement of the rights of the Participant,
then the Committee shall, in an equitable



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 23

 

manner as determined by the Committee, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, including the number of shares available under Section 4, (ii) the
number and kind of shares of Stock by which annual per-person Award limitations
are measured under Section 5, (iii) the number and kind of shares of Stock
subject to or deliverable in respect of outstanding Awards and (iv) the exercise
price, grant price or purchase price relating to any Award or, if deemed
appropriate, the Committee may make provision for a payment of cash or property
to the holder of an outstanding Option (subject to Section 11(l)). In addition,
the Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Awards (including Performance Awards and
performance goals and any hypothetical funding pool relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
affiliate or other business unit, or the financial statements of the Company or
any subsidiary or affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any subsidiary or affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant;
provided that no such adjustment shall be authorized or made if and to the
extent that the existence of such authority (i) would cause Options, SARs, or
Performance Awards granted under the Plan to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder. In
furtherance of the foregoing, in the event of an “equity restructuring” as
defined in FAS 123R which affects the Stock, a Participant shall have a legal
right to an adjustment to the Participant’s Award to the extent necessary to
preserve without enlarging the value of the Award, with the manner of such
adjustment to be determined by the Committee in its discretion, and subject to
any limitation on this right set forth in the applicable Award agreement.

 

(d) Tax Provisions.

 

(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 24

 

satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Participant’s withholding obligations, either on a
mandatory or elective basis in the discretion of the Committee, or in
satisfaction of other tax obligations. Other provisions of the Plan
notwithstanding, only the minimum amount of Stock deliverable in connection with
an Award necessary to satisfy statutory withholding requirements will be
withheld, unless withholding of any additional amount of Stock will not result
in additional accounting expense to the Company.

 

(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

(iii) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

 

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or Nasdaq Marketplace Rules or any other stock exchange
or automated quotation system on which the Stock may then be listed or quoted,
or if such amendment would materially increase the number of shares reserved for
issuance and delivery under the Plan, and the Board may otherwise, in its
discretion, determine to submit other amendments to the Plan to stockholders for
approval. The Committee is authorized to amend outstanding awards, except as
limited by the Plan. The Board and Committee may not amend outstanding



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 25

 

Awards (including by means of an amendment to the Plan) without the consent of
an affected Participant if such an amendment would materially and adversely
affect the rights of such Participant with respect to the outstanding Award (for
this purpose, actions that alter the timing of federal income taxation of a
Participant will not be deemed material unless such action results in an income
tax penalty on the Participant, and any discretion that is reserved by the Board
or Committee with respect to an Award is unaffected by this provision). Without
the approval of stockholders, the Committee will not amend or replace previously
granted Options or SARs in a transaction that constitutes a “repricing,” which
for this purpose means any of the following or any other action that has the
same effect:

 

  •  

Lowering the exercise price of an option or SAR after it is granted;

 

  •  

Any other action that is treated as a repricing under generally accepted
accounting principles;

 

  •  

Canceling an option or SAR at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another option or SAR,
restricted stock, or other equity;

 

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 11(c). With
regard to other terms of Awards, the authority of the Committee to waive or
modify an Award term after the Award has been granted does not permit waiver or
modification of a term that would be mandatory under the Plan for any Award
newly granted at the date of the waiver or modification.

 

(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f).

 

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

 



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 26

 

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.

 

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 27

 

(k) Certain Limitations on Awards to Ensure Compliance with Section 409A.

 

(i) 409A Awards and Deferrals. Other provisions of the Plan notwithstanding, the
terms of any 409A Award (which for this purpose means only such an Award held by
an employee subject to United States federal income tax), including any
authority of the Company and rights of the Participant with respect to the 409A
Award, shall be limited to those terms permitted under Section 409A, and any
terms not permitted under Section 409A shall be automatically modified and
limited to the extent necessary to conform with Section 409A. The following
rules will apply to 409A Awards:

 

  (A) If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Section 409A (including transition rules thereunder);

 

  (B) The Committee may, in its discretion, require or permit on an elective
basis a change in the distribution terms applicable to 409A Awards (and Non-409A
Awards that qualify for the short-term deferral exemption under Section 409A)
during 2006 and 2007 in accordance with, and to the fullest extent permitted by,
Proposed Treasury Regulation § 1.409A (including Preamble § XI.C) and IRS Notice
2005-1, and at any time in accordance with Section 409A and regulations
thereunder. The Director of Human Resources of the Company is authorized to
modify any such outstanding Awards to permit election of different deferral
periods provided that any such modifications may not otherwise increase the
benefits to Participants or the costs of such Awards to the Company;

 

  (C) The Company shall have no authority to accelerate distributions relating
to 409A Awards in excess of the authority permitted under Section 409A;

 

  (D) Any distribution of a 409A Award triggered by a Participant’s termination
of employment and intended to qualify under Section 409A(a)(2)(A)(i) shall be
made only at the time that the Participant has had a “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) (or earlier at such time, after a
termination of employment, that there occurs another event triggering a
distribution under the Plan or the applicable Award agreement in compliance with
Section 409A);



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 28

 

  (E) Any distribution of a 409A Award subject to Section 409A(a)(2)(A)(i) that
would be made within six months following a separation from service of a
“Specified Employee” (or “key employee”) as defined under
Section 409A(a)(2)(B)(i) shall instead occur at the expiration of the six-month
period under Section 409A(a)(2)(B)(i). In the case of installments, this delay
shall not affect the timing of any installment otherwise payable after the
six-month delay period;

 

  (F) In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than 75 days
after the date at which the settlement of the Award is specified to occur;

 

  (G) If any portion of an Award that is scheduled to vest at a single specified
date (a vesting “tranche”) is partly deemed a 409A Award and partly deemed
exempt from Section 409A (as a short-term deferral or otherwise), the time of
settlement of the entire tranche will be governed by the distribution rules
applicable to the 409A Award (except to the extent that this rule cannot apply
to a distribution that would otherwise occur in 2006 or 2007); and

 

  (H) The rules applicable to 409A Awards under this Section 11(k)(i) constitute
further restrictions on terms of Awards set forth elsewhere in this Plan. Thus,
for example, a 409A Option/SAR shall be subject to restrictions, including
restrictions on rights otherwise specified in Section 6(b) or 6(c), in order
that such Award shall not result in constructive receipt of income before
exercise or tax penalties under Section 409A.

 

(ii) Rules Applicable to Non-409A Options/SARs. With respect to Non-409A
Options/SARs, in applying Code Sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
language “at least 20 percent” shall be used instead of “at least 80 percent” at
each place it appears in Sections 1563(a)(1), (2) and (3), and in applying
Treasury Regulation § 1.414(c)-2 (or any successor provision) for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), the language “at least 20
percent” shall be used instead of “at least 80 percent” at each place it appears
in Treasury Regulation § 1.414(c)-2.



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 29

 

(iii) Distributions Upon Vesting. In the case of any Award providing for a
distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than March 15
of the year following the year in which the risk of forfeiture lapsed.

 

(iv) Scope and Application of this Provision. For purposes of this
Section 11(k), references to a term or event (including any authority or right
of the Company or a Participant) being “permitted” under Section 409A mean that
the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.

 

(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Florida, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

 

(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States, or establish
one or more sub-plans for such participants, in any manner deemed by the
Committee to be necessary or appropriate in order that such Award shall conform
to laws, regulations, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant’s residence or employment
abroad shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. An Award may be modified
under this Section 11(m) in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation or result in actual liability under Section 16(b) for the
Participant whose Award is modified.

 

(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option or SAR is duly
exercised. Except as expressly provided in the Plan and an Award document,
neither the Plan nor any Award document



--------------------------------------------------------------------------------

2007 Stock Award and Incentive Plan

Page 30

 

shall confer on any person other than the Company and the Participant any rights
or remedies thereunder. Any Award shall not be deemed compensation for purposes
of computing benefits under any retirement plan of the Company or any subsidiary
or affiliate and shall not affect any benefits under any other benefit plan at
any time in effect under which the availability or amount of benefits is related
to the level of compensation (unless required by any such other plan or
arrangement with specific reference to Awards under this Plan).

 

(o) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof. No rule of strict construction
shall be applied against the Company, the Committee, or any other person in the
interpretation of any terms of the Plan, Award, or agreement or other document
relating thereto.

 

(p) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the stockholders of the Company have approved it by a majority
of the votes cast by the holders of the voting securities of the Company
present, or represented, and entitled to vote on the subject matter at a duly
held meeting of stockholders, which shall be the Effective Date. Upon such
approval of the Plan by the stockholders of the Company, no further awards shall
be granted under the Preexisting Plans, but any outstanding awards under those
plans shall continue in accordance with their terms (and any authority to amend
those awards will continue under the Preexisting Plans). Unless earlier
terminated by action of the Board of Directors, the authority of the Committee
to make grants under the Plan shall terminate on the date that is ten years
after the latest date upon which stockholders of the Company have approved the
Plan, and the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.